DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “forcing the stream of water laden air into a helical-shaped channel to create a turbulent, rapid circumferential air flow, the helical-shaped channel having a variable pitch along its length”.  Examiner notes from the figures, most notably figure 11, the low gravity water separator includes a helix structure located within the separator, however the drawings nor the specification include an embodiment that .
Allowable Subject Matter
Claims 8-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites “an apparatus to separate water droplets from an air stream , the apparatus comprising : an elongated tube having a first end and a second end; an opening at a first end of the elongated tube, the opening positioned to accept the air stream; a reservoir positioned at a second end of the elongated tube; a helix structure positioned within the elongated tube, the helix structure comprising: an upper surface; a lower surface arranged opposite the upper surface; an outer edge; a variable pitch along a length of the elongated tube, the variable pitch providing a variable interior angle between an inner wall of the elongated tube and the upper surface of the helix structure”.  Lee et al teaches in figures 1 and 2 a centrifugal liquid-gas separator for separating a pressurized liquid gas mixture, including an inducer section, a transition section, and a centrifugal separating section, wherein a blade angle for the blade angle for the blade segments varies as a linear function along the blade segment length(column 5 lines 6-12).  Ribeiro et al(6036749) teaches in figures 1 and 2 a helical separator including a an inlet(1,13) into a sidewall of a hydrocyclone(2), and a variable pitch helicoidal section(II in figure 2) and a constant pitch helicoidal section(III) and a tank section (IV).  However Lee et al and Ribeiro et al does not teach or suggest an  allowed.
Claim 19 recites “ an apparatus to separate water droplets from an air stream, the apparatus comprising : an elongated housing having a first end and a second end; an inlet opening at a first end of the housing, the inlet opening positioned to accept the air stream; a reservoir positioned at a second end of the housing; a helix structure positioned within the housing, the helix structure comprising: an upper surface; a variable pitch along a length of the housing, the variable pitch providing a variable interior angle between an inner wall of the housing and the upper surface of the helix structure; an initial helical pitch at the first end of the housing, the initial helical pitch initiating turbulence in the air stream entering the inlet opening; a transitional pitch that initiates water droplets in the air stream to separate from the air stream”.  Lee et al teaches in figures 1 and 2 a centrifugal liquid-gas separator for separating a pressurized liquid gas mixture, including an inducer section, a transition section, and a centrifugal separating section, wherein a blade angle for the blade angle for the blade segments varies as a linear function along the blade segment length(column 5 lines 6-12).  Ribeiro  allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 22, 2021